Citation Nr: 1828028	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  15-09 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.

2.  Entitlement to an initial rating in excess of 0 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2009 to March 2013.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction now resides with the RO in Wichita, Kansas.


FINDING OF FACT

In March 2018, the Veteran, through his representative, the Veteran submitted a written statement indicating the desire to withdraw the claim of entitlement to an initial rating in excess of 10 percent for a right shoulder disability and an initial rating in excess of 0 percent for a right knee disability, currently pending before the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdraw of the appeal of entitlement to an initial rating in excess of 10 percent for a right shoulder disability have been met.  38 U.S.C. § 7105(a), 7108 (2012);  38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2017).

2.  The criteria for withdraw of the appeal of entitlement to an initial rating in excess of 0 percent for a right knee disability have been met.  38 U.S.C. § 7105(a), 7108 (2012);  38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 2018 statement the Veteran, through his representative, the Veteran indicated his intent to withdraw the appeal of the issues of entitlement to an initial rating in excess of 10 percent for a right shoulder disability and an initial rating in excess of 0 percent for a right knee disability.  More specifically the letter stated that the Veteran "respectfully request that his pending appeals before the Board, to include entitlement to higher ratings for his right shoulder and right knee disabilities, be withdrawn from consideration."

A Veteran may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2017).  The Board finds that the Veteran effectively withdrew the substantive appeal for the issues currently before the Board.  Therefore, the Board concludes that no allegation of error of fact or law remains.  In the absence of assertions of error of fact or law, the appeal for entitlement to an initial rating in excess of 10 percent for a right shoulder disability and an initial rating in excess of 0 percent for a right knee disability must be dismissed.  38 U.S.C. § 7105(2012).


ORDER

The appeal for entitlement to an initial rating in excess of 10 percent for a right shoulder disability is dismissed.

The appeal for entitlement to an initial rating in excess of 0 percent for a right knee disability is dismissed.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


